                 4:20-cv-01389-DCN                Date Filed 06/23/20          Entry Number 17           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


Robert Holland Koon#227826, aka Robert Koon, aka
                 Robert H. Koon
                            Plaintiff                                  )
                        v.                                             )      Civil Action No.      4:20-cv-1389-DCN
  President Donald Trump, US Attorney General,                         )
   Bureau of Prisons Director, USDOJ, Governor                         )
 Henry McMaster, Bryan Stirling, Mitch McConnell,                      )
              Nancy Pelosi and FBI
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice and without issuance and service of process.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable David C. Norton, United States District Judge who adopts the Report and
Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.


Date: June 23, 2020                                                          CLERK OF COURT


                                                                                     s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
